Case 5:20-cv-00504-EEF-MLH Document 6 Filed 05/11/20 Page 1 of 2 PageID #: 28



                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION

CANDYCE BOWLING                                    CIVIL ACTION NO. 20-cv-0504

VERSUS                                             JUDGE ELIZABETH E. FOOTE

MARCUS BROWN, ET AL                                MAGISTRATE JUDGE HORNSBY


                                 MEMORANDUM ORDER

       Candyce Bowling (“Plaintiff”) filed this civil action against Marcus Brown,

Southern Refrigerated Transport, Inc. (“Southern”), and IQS Insurance Risk Retention

Group, Inc. (“IQS”) for damages arising out of an automobile accident. Mr. Brown and

Southern removed the case on the basis of diversity jurisdiction, which puts the burden on

them to set forth specific facts that show complete diversity of citizenship of the parties

and an amount in controversy over $75,000. The allegations in the notice of removal are

sufficient with one exception.

       The notice of removal does not set forth any allegations with regard to the

citizenship of IQS, which had not yet been served at the time of removal. Diversity in a

removal case is determined from the fact of citizenship of the parties named and not from

the fact of service. “A non-resident defendant cannot remove an action if the citizenship

of any co-defendant, joined by the plaintiff in good faith, destroys complete diversity,

regardless of service or non-service upon the co-defendant.” New York Life Ins. Co. v.

Deshotel, 142 F.3d 873, 883 (5th Cir. 1998). To establish that diversity jurisdiction exists,

the removing defendants must file an amended notice of removal that specifically alleges
Case 5:20-cv-00504-EEF-MLH Document 6 Filed 05/11/20 Page 2 of 2 PageID #: 29



IQS’ type of entity, whether a corporation, LLC, or other form of unincorporated entity,

and sets forth its citizenship in accordance with the rules outlined in such cases as Shands

v. State Farm Mutual Automobile Insurance Co., 2020 WL 402287 (W.D. La. 2020) and

Rodidaco, Inc. v. Chesapeake Energy Louisiana Corp. 2018 WL 3551525 (W.D. La. 2018).

        Because the removing defendants may not have access to IQS’ citizenship

information at this stage of the litigation, they will be allowed until 10 days after IQS has

made an appearance in the case to file their amended notice of removal. Alternatively, IQS

may include the information in its answer.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 11th day of May,

2020.




                                        Page 2 of 2
